Case 21-00642-5-DMW Doc 10 Filed 03/25/21 Entered 03/25/21 17:57:01 Page 1of6

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

RALEIGH DIVISION
IN RE:
BRITTANY HEATH KILLINS, CASE NO. 21-00642-5-DMW
CHAPTER 13
DEBTOR

DEBTOR’S VERIFIED MOTION TO EXTEND AUTOMATIC STAY

Now comes the Debtor, by and through counsel, and moves this court to order, under 11
U.S.C. § 362(c)(3), that the full protections of the automatic stay be extended in this case until
terminated under 11 U.S.C. § 362(c)(1) or (2), or until further order of the court. In support of
this motion, the Debtor shows the court as follows:

1. The Debtor filed the above-captioned case on March 22, 2021

2. On January 21, 2021 the Debtor filed a prior chapter 13 case bearing the assigned Case
No. 21-00122-5-DMW in the Eastern District of North Carolina. The court dismissed that case on
March 8, 2021. The dismissal of the prior case was because of the following (mark all that apply):

v Debtor or Debtor’s immediate family incurred significant medical issues and

expenses;

CI Debtor lost job/ had hours reduced/had wages reduced;

i) Debtor incurred a significant expense on primary residence;

O Debtor incurred a significant expense on primary vehicle;

L] Debtor was owed money by a third party (such as child support, alimony,
worker’s compensation) and was not paid (if'so, list source of money *),

CJ Debtor incurred a significant expense related to a dependent (i/'so, provide
details): *

LO Other *

3. The Debtor’s circumstances have substantially changed because (mark all that apply):

L) Debtor now has new income in the form of additional work hours, an additional
job, additional wages from previous job, and/or a new job. Provide details: *

C Debtor now has new income in the form of monetary assistance from a third party
individual (provide details): *

v Debtor now has new income in the form of monetary assistance from a third party
organization (provide details): * Debtor is now receiving unemployment
compensation.

C Debtor now has more available income in the form of reduced expenses (provide

details): *

 
Case 21-00642-5-DMW Doc 10 Filed 03/25/21 Entered 03/25/21 17:57:01 Page 2 of 6

wv Other: * While debtor incurred some medical issues and expenses, the debtor
believes those are behind her now.

4. As required by E.D.N.C. LBR 4001-1 (d)(1), this motion (mark appropriate box)

Y is filed within five (5) days of the petition date
a is NOT filed within five (5) days of the petition date.

5. The Debtor has demonstrated by clear and convincing evidence that the current case is
filed in good faith. The Debtor’s circumstances have substantially changed so that the reason for
dismissal in the prior case is not likely to recur and this case can be completed.

Wherefore, the Debtor prays for the court to enter an order extending the automatic stay
as to all creditors until it would terminate under 11 U.S.C. §§ 362(c)(1) or (2), or until further
order of the court, and for such further relief as the court deems just and appropriate.

Dated: March 25, 2021
Se

/s/Travis Sasser

Travis Sasser

Attorney for Debtor

Sasser Law Firm

2000 Regency Parkway,Suite 230
Cary, NC 27518

NC Bar No. 26707

Tel: 919.319.7400

Fax: 919.657.7400

Email: travis@sasserbankruptcy.com
Case 21-00642-5-DMW Doc 10 Filed 03/25/21 Entered 03/25/21 17:57:01 Page 3of6

DECLARATION

Under penalty of perjury, I, Brittany Heath Killins, hereby certify that I have personal
knowledge of all the information contained in the pleading above and all information is true and
accurate, to the best of my knowledge.

(Signed)
Brittany Heath Killins,

Sworn and subscribed to me this the ®="" day of March, 2021

 

nen 9 pr jotting,
. 7 wat 1 yy
Notary Public s ary Sealy
evs wo TA a ye ee

it
“teresa eege™

s

3

44 4 e

me % :

3%, UBS fey
% Fa, "Cn »
ae Stns 3

py OO + tlh
ey *
"ages 09 iNew

oy,

END OF DOCUMENT

 
Case 21-00642-5-DMW Doc 10 Filed 03/25/21 Entered 03/25/21 17:57:01 Page 4of6

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

RALEIGH DIVISION
IN RE:
BRITTANY HEATH KILLINS, CASE NO. 21-00642-5-DMW
CHAPTER 13
DEBTOR
NOTICE OF MOTION

 

NOTICE IS HEREBY GIVEN that a Motion to Continue Automatic Stay has been filed
by the debtor. A copy of the motion accompanies this notice.

TAKE NOTICE FURTHER that pursuant to the Local Rules of the United States
Bankruptcy Court for the Eastern District of North Carolina, you have fourteen (14) days from
the date of this Notice of Motion to file a responsive pleading to the attached Motion. Ifa
response is filed, a hearing on this motion will be heard at the United States Bankruptcy Court,
Eastern District of North Carolina, Raleigh Division located at the Century Station Federal
Building, 300 Fayetteville Street, Raleigh, North Carolina 27601 in the 3 Floor Courtroom
starting at 10:00am on April 14th. You must file your response with the Clerk, United States
Bankruptcy Court, Post Office Box 791, Raleigh, NC 27602 with a copy to the undersigned.
Any such responsive pleading must contain a request for a hearing if, indeed, you wish to be
heard by the Court. Unless a hearing is specifically requested in a responsive pleading, the
attached Motion may be determined and final Orders entered by the court without a hearing.

Dated: March 25, 2021 C, 5 -

/s/ Travis Sasser

Travis Sasser

Attorney for Debtor

State Bar No. 26707

2000 Regency Parkway, Suite 230
Cary, NC 27518

Tel: 919.319.7400

Fax: 919.657.7400
travis@sasserbankruptcy.com
Case 21-00642-5-DMW Doc 10 Filed 03/25/21 Entered 03/25/21 17:57:01 Page 5 of 6

CERTIFICATE OF SERVICE

The foregoing debtor’s Motion to be served on the following parties, by mailing a copy
by depositing it in the United States Mail, by First Class Mail, in a properly addressed envelope
with adequate postage thereon.

ALL PARTIES ON THE ATTACHED MAILING MATRIX

Dated: March 25, 2021 =
or Nl

/s/ Travis Sasser

Travis Sasser

Attorney for Debtor

State Bar No. 26707

2000 Regency Parkway, Suite 230
Cary, NC 27518

Tel: 919.319.7400

Fax: 919.657.7400
travis@sasserbankruptcy.com
 

Case 21-00642-5-DMW

AIS Portfolio Services, LP
Attn; Managing Agent/Bankruptey
4515 North Santa Fe Avenue
Oklahoma City, OK 73118-7901

Capital One

Attn: Managing Agent /Bankruptey
Post Office Box 30285

Salt Lake City, UF 84130-0285

Fellowship Health Resources
Attn: Managing Agent

5509 Creedmoor Rd

Raleigh, NC 27612-6312

Nelnet/US Department of Education 1
Attn: Managing Agent/Bankruptey
1215 13th Street, Suite 201
Lincoln, NE 68508-1911

Raleigh Radiology

Attn: Managing Agent /Bankruptcy
3200 Blue Ridge Road, Suite 100
Raleigh, NC 27612-8087

SYNCB/PayPal Credit Services
Attn: Managing Agent /Bankruptcy
Post Office Box 960080

Orlando, FL 32896-0080

Wake Emergency Physicians

Attn: Managing Agent/Bankruptcy
PO Box 890053

Charlotte, NC 28289-0053

Doc 10 Filed 03/25/21 Entered 03/25/21 17:57:01 Page 6 of 6

Ally Bank, c/o AIS Portfolio Services, LP

4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118-7901

Ally Financial

Attn: Managing Agent

PO Box 130424

Roseville, MN 55113-0004

Credit One Bank NA

Attn: Managing Officer
Post Office Box 98875
Las Vegas, NV 89193-8875

Internal Revenue Service
Centralized Insolvency Operations
P. 0. Box 7346

Philadelphia, PA 19101-7346

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOK 41067
NORFOLK VA 23541-1067

Rex Healthcare

Attn: Patient Financial Services
4420 Lake Boone Trail

Raleigh, NC 27607-7505

U.S. Department of Education c/o Nelnet
121 § 13th St, Suite 201
Lincoln, NE 68508-1911

Brittany Heath Killins
100 Northbrook Drive
Apartment 201

Raleigh, NC 27609-7075

(p)BANK OF ANERICA
PO BOX 982238
EL PASO TX 79998-2238

Creditors Collection Service
Attn; Managing Agent

Post Office Box 21504
Roanoke, VA 24018-0152

(P}JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD HN 56302-7999

Raleigh Pathology Laboratory Aasoc.
Attn: Managing Agent /Bankruptcy
Post Office Box 600142

Greenville, SC 29609-6142

SYNCB/Amazon

Attn: Managing Agent/Bankruptcy
Post Office Box 965015

Orlando, FL 32896-5015

ONC Health Care

Attn; Managing Agent

21L Friday Center Drive, Ste2015
Chapel Hill, NC 27517-9499

John F. Logan

Office Of The Chapter 13 Trustee
PO Box 61039

Raleigh, NC 27661-1039
